DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopgood et al. (“Hopgood”) (U.S. Patent Application Publication Number 2013/0067127).
Regarding Claim 1, Hopgood discloses a system (Figure 1, item 102) comprising: 
an interface circuit configured to provide an interface with a link (Figure 1, see connection between items 102 and 104); and 
a controller configured to: 
receive one or more bandwidth requests (Figure 4, item 402) from one or more clients (Figure 1, item 104, paragraphs 0047-0048); and 


Regarding Claim 2, Hopgood discloses wherein the controller is configured to generate a link request indicating the at least one of the link speed and the link width; and the interface circuit is configured to transmit the link request over the link (paragraph 0048).

Regarding Claims 3 and 17, Hopgood discloses wherein the controller is a peripheral component interconnect express (PCIe) endpoint device controller (paragraph 0025).

Regarding Claims 4 and 18, Hopgood discloses wherein the interface circuit is configured to transmit the link request to a PCIe host device via the link (paragraph 0026).

Regarding Claims 5 and 19, Hopgood discloses wherein the controller is configured to configure the interface circuit to interface with the link at the at least one of the link speed and the link width (paragraphs 0047-0048).

Regarding Claims 6 and 20, Hopgood discloses wherein the link comprises a peripheral component interconnect express (PCIe) link, and the interface circuit comprises a PCIe interface circuit (paragraph 0064).

Regarding Claims 7 and 21, Hopgood discloses wherein the link speed comprises one of a plurality of different PCIe link speeds corresponding to different PCIe generations (paragraph 0064).
Regarding Claims 8 and 22, Hopgood discloses wherein the link comprises multiple lanes, and the link width corresponds to a number of the multiple lanes that are active (paragraph 0064; i.e., the PCI Express standard allows for multiple active lanes [e.g., x1, x4, x8, or x16]).

Regarding Claims 9 and 23, Hopgood discloses wherein the controller is configured to determine the link speed for the link using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link speeds (paragraph 0047).

Regarding Claims 10 and 24, Hopgood discloses wherein the controller is configured to determine the link width using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link widths (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 11 and 25, Hopgood discloses wherein the controller is configured to determine the link speed for the link by: determining power consumption for each one of a plurality of different link speeds satisfying the one or more bandwidth requests; and determining one of the plurality of different link speeds having the lowest power consumption (paragraph 0026).

Regarding Claims 12 and 26, Hopgood discloses wherein the controller is configured to determine the link width for the link by: determining power consumption for each one of a plurality of different link widths satisfying the one or more bandwidth requests; and determining one of the plurality of different link widths having the lowest power consumption (i.e., the examiner selected the 
Regarding Claims 15 and 29, Hopgood discloses wherein the controller is one of a host controller or a device controller (paragraph 0047).

Regarding Claim 16, Hopgood discloses a method comprising: 
receiving in a controller (Figure 1, item 102) one or more bandwidth requests (Figure 4, item 402) from a client (Figure 1, item 104) concerning communications over a link (Figure 1, see connection between items 102 and 104) between a link partner and the client; 
determining in the controller at least one of a link speed and a link width for the link based on the one or more bandwidth requests (paragraphs 0047-0048, 0064, and 0066; i.e., root port 102 may select a speed parameter setting based on the speed change request from end point 104); 
implementing a speed change in the client with the controller based on at least one of the determined link speed and link width for the link (paragraph 0064); and 
transmitting a speed change request with the controller to the link partner over the link, the request based on at least one of the determined link speed and link width for the link (Figure 4, item 408, paragraph 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood as applied to Claims 1 and 16, and further in view of Kwa et al. (“Kwa”) (U.S. Patent Application Publication Number 2006/0015761).
Regarding Claims 13 and 27, Hopgood does not expressly disclose wherein a power management integrated circuit (PMIC) supplies one or more voltages to the interface circuit; and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed.
In the same field of endeavor (e.g., link configuration techniques), Kwa teaches wherein a power management integrated circuit (PMIC) (Figure 3, item 370) supplies one or more voltages (Figure 3, item 390) to the interface circuit (Figure 3, items 330); and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed (paragraphs 0019-0020).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kwa’s teachings of link configuration techniques with the teachings of Hopgood, for the purpose of reducing the power consumption in the system.

Regarding Claims 14 and 28, Kwa teaches wherein the link comprises multiple lanes (Figure 3, Lanes 1-N); the interface circuit comprises a plurality of drivers (Figure 3, items 330), wherein each of the drivers is configured to drive a respective one of the lanes; the system includes a power switch circuit configured to selectively power the plurality of drivers; and the controller is configured to set a number of the plurality of drivers that are powered by the power switch circuit based on the link width (paragraphs 0019-0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185